Alfred E. Spink, administrator of the estate of John Borden, deceased, erroneously páid $3,328.05, inheritance tax in excess of Avliat Avas laAvfully required to do: The proper order Avas later made by County Court to enable him to collect of the State the amount so erroneously paid. Proper demand Avas made by claimant for such refund and not being paid he asks this Court for re-imbursement for above amount. The facts are stipulated by parties to the suit, and the State admits its liability to claimant in said claim for amount in declaration named. The claim is just and should be paid. The Court accordingly finds for claimant and against defendant in the sum of $3,328.05, and recommends payment of same.